Opinión disidente emitida por el
Juez Asociado Señor Co-rrada Del Río.
Disiento de la Opinión de la Mayoría en este caso por tres (3) razones fundamentales, que discutimos más ade-lante, a saber: (1) es totalmente improcedente el recurso de mandamus luego que la Junta de Calidad Ambiental (en adelante JCA) emitiera una declaración final de impacto ambiental (en adelante DIA-Final) —posterior a nuestro dictamen en Colón y otros v. J.C.A., 148 D.P.R. 434 (1999)— para el segmento de la Ruta 66 entre Carolina y Canóvanas. Esto es así, ya que, de existir alguna inconfor-midad por parte de los peticionarios con dicha determina-ción, el remedio apropiado era acudir en revisión judicial ante el Tribunal de Circuito de Apelaciones; (2) no es nece-sario considerar la cuestión de la constitucionalidad de la Sec. 1 de la Ley Núm. 324 de 6 de noviembre de 1999 (12 L.P.R.A. see. 1124) para resolver este caso, y, además, como cuestión de derecho, la referida disposición es constitucio-nalmente válida, por lo que este Tribunal viola los princi-pios de separación de poderes al intervenir arbitraria-mente con los poderes de las otras ramas de gobierno, y (3) aplicando las normas establecidas sobre la segmentación de proyectos, el tramo de la Ruta 66 entre Carolina y Ca-nóvanas, que es el que se encuentra en construcción —y *795hemos paralizado— es un proyecto que se justifica por sí solo, y la DIA-Final emitida por la JCA atiende adecuada-mente su impacto ambiental.
La intervención sustantiva que-hace la Mayoría a tra-vés de la Opinión, sin tener jurisdicción para ello, se con-trapone al orden jurídico que permea nuestro ordena-miento e invade las prerrogativas de las otras ramas de gobierno. ¿Las víctimas reales? Los miles y miles de ciuda-danos que verán prolongada su espera y pérdida de tiempo en la congestionada PR 3 en su tránsito diario entre Carolina y Canóvanas, y el pueblo de Puerto Rico por los millo-nes de dólares en costos adicionales que la paralización del proyecto de la Ruta 66 conlleva, así como los costos adicio-nales en que se incurrirá si el proyecto finalmente se cons-truye, luego que se completen los trámites administrativos y judiciales pertinentes. Si la Mayoría cree que con esta decisión protege el ambiente, que bajen del Olimpo para que vean las excavaciones abiertas en el tramo bajo cons-trucción, que paralizamos luego de habernos negado a ha-cerlo en varias ocasiones; por otra parte, si en el futuro se fueran a construir otros tramos de la Ruta 66 de mayor sensitividad ambiental, podremos entonces escudriñar el cumplimiento de las leyes que protegen el ambiente para esas etapas, que ahora yacen inertes en las gavetas de la Autoridad de Carreteras y Transportación (ACT).
I
Es de todos sabido que el presente caso se suscita como secuela de la sentencia emitida por este Tribunal en el caso de Colón y otros v. J.C.A., supra. En aquella ocasión, nues-tra decisión se basó en el hecho de que no existía una DIA-Final la cual pudiera ser sujeto de revisión judicial. En ese contexto fue que expresamos: “Ante esta circunstancia los recurridos no están faltos de remedio. Para hacer valer la obligación de la A.C.T. en este caso, tienen disponibles el *796recurso de mandamus, según establece el Art. 20 de la Ley sobre Política Pública Ambiental, 12 L.P.R. A. see. 1139, [en adelante LPPA] y el recurso de injunction” (Escolio omitido.) Colón y otros v. J.C.A., supra, pág. 452.
En conformidad con nuestra decisión en Colón y otros v. J.C.A., supra, los peticionarios presentaron ante el Tribunal de Primera Instancia un recurso de mandamus ale-gando que el proyecto no estaba debidamente autorizado, por lo cual solicitaron al tribunal que ordenase a los recu-rridos a cumplir con su deber y cesar de continuar la cons-trucción hasta tanto se emitiera una DIA-Final debida-mente aprobada por la JCA, en conformidad con lo dispuesto por este Tribunal en su Sentencia de 2 de junio de 1999.
A tenor de lo anterior, los recurridos comparecieron ante el tribunal de instancia a informar que la Junta había emi-tido una resolución para autorizar la DIA-Final para el proyecto de la Ruta 66. Plantearon que en virtud de tal resolución, la petición de mandamus presentada por los peticionarios ante el tribunal de instancia se había tomado académica ya que se había cumplido con el requisito im-puesto por este tribunal de obtener una DIA-Final. Por lo tanto, el propósito del mandamus ya se había cumplido.
Para dilucidar claramente el asunto es menester definir la figura del mandamus y sus requisitos. Veamos.
rH i — i
El mandamus establecido en la LPPA está disponible para cualquier persona natural o jurídica afectada por la falta de implementation de esa ley. En ella no se regula la naturaleza del mandamus, por lo cual éste se rige por los principios generales establecidos en los Arts. 649-661 del Código de Enjuiciamiento Civil, 32 L.P.R.A. see. 3421 et seq. El Art. 650 (32 L.P.R.A. sec. 3422) establece que el auto de mandamus podrá dictarse por los tribunales para *797obligar a cualquier persona, corporación, junta o tribunal de inferior categoría, a cumplir un acto que la ley particu-larmente ordene como un deber resultante de un empleo, cargo o función pública.
Por ello, el recurso de mandamus se caracteriza por ser un remedio extraordinario, que no podrá dictarse en los casos en que se encuentre un recurso adecuado y eficaz en el curso ordinario de la ley. 32 L.P.R.A. see. 3423.
Anteriormente, este Tribunal reconoció que el auto de mandamus era un recurso apropiado para que los tribuna-les de primera instancia pasaran juicio sobre decisiones cuasijudiciales emitidas por agencias administrativas. Cerame Vivas v. Srio. de Salud, 99 D.P.R. 45 (1970). No obs-tante, al aprobarse la Ley de Procedimiento Administra-tivo Uniforme del Estado Libre Asociado de Puerto Rico, 3 L.P.R.A. see. 2172, se estableció un procedimiento ordina-rio para la revisión de las decisiones finales de las agencias administrativas.
En el caso de marras, nadie impugna el hecho de que en ausencia de una DIA-Final, los peticionarios no estaban faltos de remedios y tenían derecho a incoar una petición de mandamus, como señalamos en Colón y otros v. J.C.A., supra. No obstante, una vez la JCA emitió resolución para aprobar una DIA-Final para el proyecto de la Ruta 66, el auto de mandamus dejó de ser el recurso apropiado para solicitar que los recurridos cumplieran con su deber de ob-tener una DIA-Final. Por lo tanto, una vez el tribunal de instancia advino en conocimiento de que la JCA había emi-tido la antedicha resolución, éste perdió jurisdicción sobre el auto de mandamus, y los peticionarios tenían que utili-zar el remedio de la revisión judicial para determinar la validez de la resolución. Ello, debido a que los deberes mi-nisteriales fueron descargados por la JCA y por los recurri-dos al haberse acogido la declaración preliminar de im-pacto ambiental (en adelante DIA Preliminar) como DIA-Final, según lo permite la See. 5.5.6.1 del Reglamento *798sobre Declaraciones de Impacto Ambiental Núm. 3106, Junta de Calidad Ambiental, 4 de junio de 1984. Así, ya el mandamus, cuyo propósito era que los recurridos cumplie-ran con sus deberes ministeriales, pasó a ser un remedio no idóneo.
La resolución emitida por la JCA es inacatable como cuestión de derecho mediante el auto de mandamus. La resolución, una vez emitida por la agencia correspondiente, goza de una presunción de legalidad y corrección, y así lo reitera la Mayoría. No obstante, entiende la Mayoría que esto no significa que “vayamos a aceptar ciegamente y sin el análisis correspondiente cualquier resolución emitida por la JCA sobre el asunto”. Opinión mayoritaria, pág. 775. En esto radica el craso error que comete en el día de hoy este Tribunal; en intervenir, a través de un recurso ex-traordinario, en la supuesta incorrección o ilegalidad de una resolución final emitida por una agencia adminis-trativa. Luego de estas expresiones, y entrando en una grave contradicción, la Opinión mayoritaria expresa que “no resulta ni prudente ni necesario entrar en los méritos específicos de la Resolución 99-21-1 de la JCA” (Opinión mayoritaria, pág. 776); y para empeorar la situación con-cluye que “aun si presumiéramos la validez y corrección de la resolución aprobatoria emitida por la JCA en torno a la ruta acortada, la ACT no ha cumplido aún con el deber ministerial de producir una DIA-Final para la totalidad de las etapas de la Ruta”. (Énfasis en el original.) Opinión mayoritaria, pág. 777.
A contrario sensu, la Mayoría se ampara en que la reso-lución que aprobó la DIA Preliminar como DIA-Final, no puede relevar a la agencia proponente de satisfacer los re-quisitos que establece la LPPA, supra. Incide la Mayoría al interpretar que el auto de mandamus es el método apro-piado para que los recurridos cumplieran con los requisitos establecidos en la LPPA, aun cuando ya existía una DIA-Final. La Mayoría ignora el propósito extraordinario del *799mandamus, el cual, como expresáramos anteriormente, so-lamente se utilizará en situaciones en que no esté disponi-ble un recurso ordinario.
El mandamus en este caso fue correctamente inter-puesto ante el tribunal de instancia, ya que los recurridos no contaban con una DIA-Final. En esa etapa, la figura de mandamus dispuesta en la LPPA era el único remedio dis-ponible para los peticionarios. Es para esas etapas prelimi-nares para las cuales la LPPA provee dicho remedio. Luego de que existe una resolución para aprobar una DIA-Final, el mandamus deja de ser un remedio disponible, y entran en juego los recursos ordinarios procedentes en derecho.
El principal problema que causa la postura de la Mayo-ría, es que siempre quedará al arbitrio de los opositores de un proyecto interponer un mandamus cuando entiendan que por alguna razón inimaginable, los proponentes del proyecto no cumplieron con la LPPA. No importa cuál sea su posición, ni el hecho de que se haya aprobado una DIA-Final, el oponente siempre tendrá a su disposición la figura del mandamus. Nada más lejos de la correcta interpreta-ción del auto de mandamus y de su carácter extraordinario. Este Tribunal, con su decisión en el día de hoy, autoriza lo que claramente constituye un abuso del derecho.
I — l h-f
Es norma jurisprudencial de autolimitación judicial, que no se considerará el aspecto constitucional de una ley cuando puede resolverse un asunto mediante un análisis estatutario. P.P.D. v. Admor. Gen. de Elecciones, 111 D.P.R. 199, 243 (1981); Pacheco v. Srio. Instrucción Pública, 108 D.P.R. 592, 601 (1979). Consideramos que era innecesario juzgar la constitucionalidad de las disposiciones impugna-das, por existir un fundamento alterno que permitía dispo-ner del caso. Srio. D.A.C.O. v. Comunidad San José, Inc., *800130 D.P.R. 782 (1992). En esos casos reiteramos el princi-pio elemental de interpretación estatutaria de que cuando la validez de una ley está en entredicho, y existen dos po-sibles interpretaciones, una de las cuales sería inconstitu-cional, los tribunales debemos adoptar la interpretación que sostendría su validez constitucional.
En el presente caso la Mayoría se desvía de la única controversia real ante nos. Luego de una excesiva discu-sión sobre la separación de poderes, la opinión del Tribunal concluye que no entrará a discutir la constitucionalidad de la Ley Núm. 323 de 6 de noviembre de 1999 (3 L.P.R.A. sees. 2151, 2151 n., 2172 y 2172 n.) y la Ley Núm. 324 de 6 de noviembre de 1999 (12 L.P.R.A. sees. 1124, 1124 n., 1139 y 1139 n.), y que sólo declara inconstitucional, en su apli-cación a este caso, la Sec. 1 de la Ley Núm. 324, supra, referente a la segmentación de un proyecto.(1) No podemos concurrir con tal conclusión.
La actuación legislativa de aprobar una ley que permite la segmentación de un proyecto se da dentro del marco de sus prerrogativas constitucionales y no viola el principio de la separación de poderes. Dicha legislación no intenta ha-cer determinaciones de hecho ni dictar conclusiones de de-recho particulares, para la resolución en los méritos del caso de marras. Es decir, la legislación no ha pretendido adjudicar los méritos de la controversia ante nuestra consideración.(2)
En Robertson v. Seattle Audubon Soc., 503 U.S. 429, 441 *801(1992), el Tribunal Supremo federal, decidió que cuando una enmienda legislativa no pretende hacer determinacio-nes de hecho ni dictar conclusiones de derecho particulares en relación con un caso pendiente ante los tribunales, dicha legislación no viola la separación de poderes.
Así también, en Plaut v. Spendthrift Farm, Inc., 514 U.S. 211, 218 (1995), el Supremo federal afirmó lo resuelto en Robertson v. Seattle Audubon Soc., supra, en relación con que no se viola la separación de poderes cuando la Legislatura, mediante enmienda a una legislación, afecta el derecho aplicable a un caso pendiente ante los tribunales. Allí dicho tribunal expresó:
[I]n United States v. Klein ... we refused to give effect to a statute that was said “[to] prescribe rules of decision to the Judicial Department of the government in cases pending before it.”... Whatever the precise scope of Klein, however, later decisions have made clear that its prohibition does not take hold when Congress “amend[s] applicable law”. (Corchetes suplidos y en el original.) Plaut v. Spendthrift Farm, Inc., supra, pág. 218.
Incluso resolvió que: “[w]hen a new law makes clear that it is retroactive, an appelate court must apply that law in reviewing judgments still on appeal that were rendered before the law was enacted, and must alter the outcome accordingly.” Plaut v. Spendthrift Farm, Inc., supra, pág. 226.
Aplicando dicha doctrina al presente caso, este Tribunal debió resolver a la luz de la nueva legislación, debido a que no estamos ni siquiera ante una ley que cambió el derecho aplicable a la controversia ante nos, ya que nunca estuvo ante nosotros el asunto específico de la segmentación del proyecto de la PR 66.
A este tenor, reafirmamos lo resuelto en Misión Ind. PR. v. J.P., 146 D.P.R. 64 (1998), a los efectos de que el Poder Legislativo no puede dictarle normas al Poder Judicial en un caso pendiente sin que medie una enmienda al derecho *802aplicable.(3) Por el contrario, la Legislatura puede afectar litigios pendientes sin contravenir el principio de separa-ción de poderes, “ ‘siempre que lo haga en el marco de la enunciación de una nueva norma de derecho y no mera-mente de la adjudicación de una controversia específica’ Misión Ind. P.R. v. J.P., supra, pág. 110. Esto fue lo que resolvimos, y éste es el alcance de nuestras expresiones en dicho caso, a pesar de que la Mayoría arbitrariamente se niegue hoy a aceptarlo y aplicarlo al presente caso.
IV
En cuanto a los méritos de la segmentación tenemos, asimismo, que disentir de la Opinión del Tribunal, ya que esta segmentación es plausible.
Según surge del expediente ante nos, el proyecto de la Ruta 66 se diseñó al amparo de un Plan Vial, el cual tenía el propósito de definir y reservar las franjas de terreno que fueran necesarias para el futuro desarrollo de elementos esenciales de la infraestructura de transportación. Se iden-tificó la necesidad de hacer viable para el futuro, una au-topista entre Canóvanas y Río Grande, la cual no estaba en el Plan Vial. Para lograr hacer viable esa vía, urgía el re-servar esa franja de terreno, pues todo el corredor entre las dos ciudades mencionadas era objeto de rápido desarrollo. De otra parte, el Plan Vial no contempla una extensión de la PR 66 más allá de Río Grande, ni hay aprobada o solici-tada semejante extensión.
Originalmente el Plan Vial incluía el proyecto de la Ruta 66, extendiéndose desde Río Piedras hasta el oeste de Canóvanas. No obstante, el Plan de 1982 recomienda extender más hacia el este la PR 66, para llevarla hasta la intersección de las carreteras PR 3 y PR 188, al este de Canóvanas. Según estudios realizados por la ACT, este seg-*803mentó tiene utilidad por sí mismo, y facilitaría el acceso de los habitantes del área metropolitana al Bosque Nacional, a Luquillo y a otras áreas recreativas del área este de la Isla.
Nuestra legislación ambiental procede de la National Environmental Policy Act (en adelante NEPA), 42 U.S.C. see. 4321 et seq., y nuestros reglamentos fueron redactados de forma similar al Reglamento del Consejo de Calidad Ambiental federal. (4) Por consiguiente, esta legislación y sus interpretaciones son de gran valor persuasivo, y así lo hemos reiterado.
La segmentación es una doctrina amparada en la NEPA, la cual resulta impropia cuando una agencia ha dividido un proyecto en varios subproyectos con el propósito de crear una impresión engañosa de su impacto ambiental.(5)
En el presente caso, el hecho de no haber evaluado los impactos ambientales de la posible extensión de la PR 66 de Canóvanas a Río Grande, no constituye un pretexto para no realizar una evaluación ambiental total. Éste es un plan aplazado indefinidamente. Si la ACT decidiera en un futuro construir el antedicho segmento —lo cual no se contempla en este momento— éste será sujeto de la eva-luación ambiental correspondiente.
El análisis que debió seguir la Mayoría del Tribunal, era el de determinar si la segmentación resulta impropia a la luz de los criterios seguidos por la jurisprudencia federal, a saber: si el segmento no tiene términos lógicos; si no tiene utilidad independiente; si elimina la posibilidad de consi-derar alternativas. (6)
El caso de marras presenta una ruta que definitiva-mente tiene términos lógicos, es completamente útil por sí *804misma, y no elimina la posibilidad de considerar alternativas. Es indudable que el segmento actualmente en construcción —de Carolina a Canóvanas— y que arbi-trariamente hemos paralizado, proveerá una mejoría sus-tancial y significativa al movimiento de vehículos en el área de más congestión de tránsito de Puerto Rico. Esto se encuentra avalado por la DIA-Final aprobada por la JCA. De ese documento surge que dicho segmento mejorará dra-máticamente la congestión y el tiempo de tránsito en la PR-3. En específico, la región que conduce de Carolina a Canóvanas es la que presenta mayor congestión.
La PR-66, actualmente paralizada sin justificación, atraerá cerca de cincuenta y cinco mil (55,000) vehículos por día, aumentándose la velocidad operacional entre Carolina y Canóvanas de unas quince (15) millas por hora a unas treinta y cinco (35) millas por hora.(7)
Estos datos, que surgen de la DIA-Final aprobada por la JCA, establecen, luego de un análisis objetivo y desapasio-nado, los términos lógicos y la utilidad independiente del segmento de Carolina a Canóvanas.
La Opinión del Tribunal se aleja del análisis seguido por muchas jurisdicciones federales al interpretar la NEPA y sus reglamentos. Al así actuar, este Tribunal inexplicable-mente se abstrae de las decisiones de la jurisdicción de donde proceden nuestras leyes ambientales, que para no-sotros son altamente persuasivas.
La Mayoría no presenta fundamento alguno que le apoye al prescindir de un análisis objetivo del proyecto de la Ruta 66 ante nuestra consideración, el segmento entre Carolina a Canóvanas. Así, razona que el tramo en cues-tión no tiene términos lógicos por entender que conectar dos municipios en Puerto Rico es ilógico; que no provee una vía alterna que reduzca el tráfico en la vía de la PR-3; y que siendo así, definitivamente la ACT tendrá que cons-*805truir otros tramos. No hace falta un análisis profundo de dichos argumentos para darse cuenta que la Mayoría sólo actúa guiada por meras especulaciones.
V
En resumen, la Mayoría erró al concluir que este Tribunal podía entender en el presente recurso, a pesar de que el auto de mandamus no era el recurso dispuesto en ley para así hacerlo. La intervención sustantiva que hace la Mayo-ría a través de toda la Opinión, sin tener jurisdicción para ello, se contrapone al orden jurídico que permea nuestro ordenamiento e invade las prerrogativas de las otras ra-mas de gobierno.
Por tales motivos disentimos de la Opinión mayoritaria de este Tribunal. Por el contrario, confirmaríamos el dicta-men del Tribunal de Circuito de Apelaciones.

 La Sec. 1 de la Ley Núm. 324 de 6 de noviembre de 1999 (12 L.P.R.A. see. 1124), en lo pertinente, dispone:
“En aquellos casos donde el Gobierno de Puerto Rico adopte planes a largo plazo de desarrollo de infraestructura pública, en particular, pero no limitado únicamente a los proyectos de transportación contemplados en los planes viales de la Junta de Planificación, se reconoce que los proyectos asociados a dichos planes pueden lle-varse a cabo por etapas, según la política pública y los recursos lo permitan. Las agencias e instrumentalidades del Gobierno de Puerto Rico deberán someter las declaraciones de impacto ambiental, cuando correspondan, antes de proceder a la construcción de cualquiera de dichas etapas.”


 Véase Misión Ind. P.R. v. J.P., 146 D.P.R. 64 (1998).


 Véase Plant v. Spendthrift Farm, Inc., 514 U.S. 211 (1995).


 Council on Environmental Quality Regulations, 40 C.F.R. secs. 1500-1517.


 Preserve Endangered Areas v. U.S. Army Corps., 87 F.3d 1242, 1247 (limo Cir. 1996).


 Village of Los Ranchos de Albuquerque v. Barnhart, 906 F.2d 1477, 1483 (10mo Cir. 1990).


 Resolución de 14 de junio de 1999, Junta de Calidad Ambiental, Apéndice, pág. 60.